Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 60-69, without traverse, filed February 22, 2021 is acknowledged and has been entered.  Claims 50-59 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 50-69 are pending.  Claims 60-69 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application claims the benefit of priority of Provisional Application Number 62/846,289 filed on May 10, 2019 and Provisional Application Number 62/712,825 filed on July 31, 2018.  Accordingly, the effective filing date of the instant application is July 31, 2018 which is the filing date of Provisional Application Number 62/712,825 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 60-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 60 is vague and indefinite in reciting, “an increase in the percentage of Th40 cells in the sample from the subject relative to the control sample or standard value” because it fails to clearly define what should be encompassed in the recitation of “control or standard value” in relation to the subject’s sample resulting to “an increase in the percentage of Th40 cells.”  Specifically, “increase”, “control”, and “standard,” as recited in all occurrences in the claim, are subjective terms lacking a comparative basis for defining their metes and bounds.  Does Applicant intend, “normal control or standard value present in subjects known not to have cardiovascular disease, atherosclerosis, and/or coronary artery disease?”   
	Claim 61 is objected to in reciting improper Markush language in reciting, “a protein selected from … and/or CD45.”  It should recite, “a protein selected from the group consisting of … and CD45.”
Claim 62 is confusing and objected to in reciting improper Markush language in reciting, “a protein selected from CD40 and CD4” because it is unclear if only one or 
	Claim 64 lacks clear antecedent basis in relation to claim 60 from which it depends and previous claim 63 in reciting, “the control sample is a sample from at least one subject known to have cardiovascular disease, atherosclerosis, and/or coronary artery disease” because it is unclear how diagnosing or ruling out of cardiovascular disease, atherosclerosis, and/or coronary artery disease is effected using the instant control sample and in comparison to the recited control sample in claim 63.  Specifically, should the parameters for diagnosing and ruling out cardiovascular disease, atherosclerosis, and/or coronary artery disease remain the same?    
	Claim 65 lacks clear antecedent basis in relation to claim 60 from which it depends and previous claim 63 in reciting, “the control sample is a sample from at least one subject known to have type I diabetes and a low coronary artery calcium (CAC) score” because it is unclear how diagnosing or ruling out of cardiovascular disease, atherosclerosis, and/or coronary artery disease is effected using the instant control sample from a type I diabetic low CAC scored subject and in comparison to the recited control sample in claim 63.  Specifically, should the parameters for diagnosing and ruling out cardiovascular disease, atherosclerosis, and/or coronary artery disease remain the same?     
Claim 66 lacks clear antecedent basis in relation to claim 60 from which it depends and previous claim 63 in reciting, “the control sample is a sample from at least 
	Claim 67 is vague and indefinite in reciting, “a baseline sample obtained from the subject at an earlier date” because “earlier” is a relative and subjective term lacking a comparative basis for defining its metes and bounds.    
	Claim 69 is objected to in reciting improper Markush language in reciting, “a peptide selected from the group of SEQ ID NO: 3… and/or SEQ ID NO: 10.”  It should recite, “a peptide selected from the group consisting of SEQ ID NO: 3… and SEQ ID NO: 10.”
Claim 69 recites use of “a peptide selected from … SEQ ID NO: 3, … and/or SEQ ID NO: 10” to determine the percentage of Th40 cells;” however, claim 69 is indefinite because it fails to clearly define what method steps encompass this claimed use if the peptide in determining the percentage of Th40 cells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
Claim 60 recites a method to confirm or rule out diagnosis of cardiovascular disease (CVD), atherosclerosis, and/or coronary artery disease (CAD) in a patient by determining the percentage of Th40 cells (Th40% cells) in a sample isolated from a subject presenting with symptoms suggestive of CVD, atherosclerosis, and/or CAD; comparing the percentage of Th40 cells to a normal control sample or a standard value from subjects known not to have CVD, atherosclerosis, and/or CAD; andFHBOSTON5240635.1Application No.: 16/528,2694 Docket No.: OPB-00601 diagnosing CVD, atherosclerosis, and/or CAD in the subject having an increase in the percentage of Th40 cells relative to the normal control sample or standard value; ruling out CVD, atherosclerosis, and/or CAD in the subject having no increase or a decrease in the 
The claimed step of determining the level of Th40% cells in the patient blood compared against predetermined reference value read on mental processes, such as a physician obtaining data result from a patient, thinking, evaluating, and forming an observation/evaluation/judgment/opinion regarding the patient’s Th40% cells to determine diagnosis of CVD, atherosclerosis, and/or CAD based on the data.  See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Such steps of determining Th40% cells which present CD4, CD8, CD25, CD40, and/or CD45 biomarker levels compared against reference values read on mental processes insofar as such determination and comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  Such concepts as assessing abnormal results such as increase or decrease in Th40% cells, and thinking about the results have also been characterized by the courts as abstract ideas.  Additionally, the correlation between higher or lower levels of Th40% cells and diagnosis of CVD, atherosclerosis, and/or CAD is also categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in nature apart from any human action (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 

Step 2A Prong Two
“Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; evaluating whether any additional element is recited beyond the judicial exception; and determining whether the additional element(s) integrate the exception into a practical application of the exception.  This new consideration is based on case law including Vanda, for evaluation of particular treatment or prophylaxis limitations.
With respect to claim 60, the judicial exception is not integrated into a practical application because steps corresponding to mental activity such as determining and comparing against control or standard value, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, diagnosis and confirming or ruling out CVD, atherosclerosis, and/or CAD based on Th40% cells, without significantly more, is a judicial exception and not a practical application thereof. 
There are no subsequent steps in claim 60 recited that would be performed depending on the results of the determination and comparing steps.  As in Mayo, there 
As to claims 61 and 62, performing immunological assays to measurably obtain the Th40% cells using antibodies and labels that detect CD4, CD8, CD25, CD40, and/or CD45 biomarkers that identify the Th40 cells, when given their broadest reasonable interpretation could read on reading numbers off of a chart, which would also constitute mental activity.  The determining steps based on biomarker expression of the Th40% cells are recited at a high level of generality and are not tied, for example, to a particular machine or apparatus and specific treatment.  Accordingly, even if the claims are interpreted as requiring a wet assay step to detect or measure the biomarkers of claims 61 and 62, such steps are insufficient because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
As above, there are no subsequent steps recited in claim 60 or 61 that would practically apply the methods depending on the results of the method, i.e. process steps 

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In addition to the judicial exceptions, claims 61 and 62 recite steps of staining and assessing CD4, CD8, CD25, CD40, and CD45 cell surface expression to provide Th40% cells in the blood sample of the subject.  As noted above, such data gathering steps are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.  As stated supra, such additional steps/elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Although claims 61 and 62 specify certain testing techniques such as immunoassay of cell surface biomarkers using labeled antibodies and analysis using 
In addition to the evidence of the specification, Garlichs et al. (Upregulation of CD40 and CD40 Ligand (CD154) in Patients With Moderate Hypercholesterolemia. Circulation 104: 2395-2400 (2001)) teach determining CD40 expressing cells including T lymphocytes (Th40 cells) by staining CD4, CD40, and CD25 expressing cells using fluorochrome-conjugated antibodies: anti-CD4 PE, anti-CD40 FITC, and anti-CD25 FITC and analyzing the stained cells using flow cytometry. Therefore, prior to the effective filing date of the claimed invention, it was well-understood, routine and conventional to detect and measure cell surface biomarkers such as CD4, CD40, and CD25 in lymphocytes present in blood cell sample using flow cytometry (p. 2396, left and right cols). See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): 
Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.

When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in such steps that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g). Further, it is well established that the mere physical or tangible nature of 
The combination of steps recited in these process claims taken as a whole, including the well-understood, routine, and conventional steps of data acquisition recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
Based upon this analysis of the claims as a whole, the claims do not recite something significantly different than a judicial exception and fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 60-64 and 67-69 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wagner (US 2013/0236495).
Wagner teaches detecting and determining the percentage % of Th40 cells (T cells expressing CD40) in a blood sample isolated from a subject presenting with symptoms suggestive of inflammatory conditions such as atherosclerosis ([0017, 0026]; Figure 4); comparing the percentage of Th40 cells to a normal control sample or a standard value obtained from subjects known not to have inflammatory conditions such as atherosclerosis [0035], and FHBOSTON5240635.1Application No.: 16/528,2694 Docket No.: OPB-00601diagnosing inflammatory condition such as atherosclerosis in the subject having an increase in the percentage (25%) of Th40 cells in the sample from the subject relative to the normal control sample or standard value [0017, 0026, 0051]. As a consequence, Wagner implicitly teaches ruling out atherosclerosis in the subject having no increase or a decrease in the percentage of Th40 cells in the sample from the subject relative to the normal control sample or standard value, such as in the case when the small peptides have decreased the percentage of Th40 cells [0017, 0035].  Accordingly, Wagner teaches a method capable of confirming and/or ruling out diagnosis of atherosclerosis in a patient [0051].
Wagner teaches staining the Th40 cells with labeled antibody that specifically recognizes and binds to any one of CD40, CD4, CD8, and CD25; and analyzing the stained cells that bound to the labeled antibody by flow cytometry to determine the percentage of stained cells in the sample ([0017, 0026, 0035]; Example 1; Example 3; Figure 2; Figure 4).  Wagner specifically teaches staining the Th40 cells with labeled 
Wagner et al. teach using a peptide selected from any one of SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 9, and SEQ ID NO: 10 to determine the percentage of Th40 cells present in the blood sample isolated from a subject [0012-0014, 0041, 0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0236495) in view of Burge et al. (The Role of a Coronary Artery Calcium Scan in Type I Diabetes. Diabetes Technology & Therapeutics 18: 594-603 (2016)).
	Wagner is discussed supra.  Wagner differs from the instant invention in failing to teach control samples from subjects known to have type I diabetes and predetermined coronary artery calcium (CAC) scores.
Burge et al. teach obtaining coronary artery calcium (CAC) scores that provide reproducible noninvasive test to detect and score asymptomatic atherosclerotic coronary artery disease (CAD) in subjects known to have type I diabetes.  CAC Scoring utilizes a chest computed tomogram and computer software to calculate the amount of calcium in the four main coronary arterial vessels (Abstract).  In Figure 4, Burge et al. show scoring type I diabetic individuals as follows: low CAC score = 0; low CAC score =  1-99; increasing to high CAC score = 100-399; and high CAC score =  >400 (Figure 4).  Accordingly, Burge et al. teach providing predetermined control values for subjects known to have type I diabetes having a low CAC score; and predetermined control values for subjects known to have type I diabetes having a high CAC score.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Burge of providing standard controls in Type I diabetes patients having low or high CAC scores into the method of determining 

7.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 20, 2021